Title: From George Washington to Colonel Alexander Spotswood, 13 August 1777
From: Washington, George
To: Spotswood, Alexander



Dr Sir
Camp [Bucks County, Pa.] Augt 13: 1777

Agreable to your request, I enclose you, a Copy of the proceedings of the Board of Genl Officers on the Question of Rank, which was before ’em, between Colonel McClanninghan & Yourself. I am persuaded a reconsideration of the Question would produce the same determination, and therefore suppose it altogether unnecessary, as the Matter was very fully and maturely considered and there is nothing new to offer. I am Sir Yr Most Obedt servt

Go: Washington

